Opinion by
Dallinger, J.
In accordance with stipulation of counsel atomizers, vases, boxes, trays, lamps, and tantalus sets chiefly used in the household for utilitarian purposes and hollow flacons, boxes, and bottles were held dutiable as household utensils or hollow ware at 40 percent under paragraph 339 as claimed. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Rice v. United States (T. D. 49373), and Viking Trading Co. v. United States (C. D. 132) followed.